Citation Nr: 0410149	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1967 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied service connection for PTSD.  The veteran was afforded a 
videoconference hearing.  The transcript is of record.

The issue of service connection for PTSD, as addressed below, is 
Remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of the 
VCAA, the Board has determined that further evidentiary 
development is necessary in this case.

At the Board hearing held in November 2003, the veteran indicated 
receiving treatment from Dr. Szafraniec.  The veteran was informed 
at the hearing that he could submit the complete records with a 
waiver of consideration to expedite his appeal, or, if he did not 
submit the medical records, the Board might remand the case to the 
RO to obtain the outstanding medical records.  Though the record 
contains a letter from Dr. Szafraniec with an address, the RO 
should contact the veteran and obtain from him further information 
verifying the proper spelling of the physician's name, address and 
dates of treatment.  The RO should then request the veteran's 
treatment records from the physician.  38 C.F.R. § 3.159(c)(1) 
(2003).  The veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical records.  
38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should review the record to ensure compliance with all 
notice and assistance requirements set forth in the VCAA and its 
implementing regulations.

2.  The RO should obtain the treatment records from Dr. 
Szafraniec.  If such efforts prove unsuccessful, documentation to 
that effect should be added to the claims file.  

3.  Then, after conducting any additional indicated development, 
the RO should readjudicate the veteran's claim of service 
connection for PTSD.  If the determination of the claim remains 
unfavorable to the veteran, RO must issue a Supplemental Statement 
of the Case and provide him a reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





